Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 10, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner
Priority
This application claims the priority benefit of Japan Patent Application No. JP 2021-046825 filed March 22, 2021, and names the inventor or at least one joint inventor named in the prior application. The examiner acknowledges the Applicant’s claim for the benefit of the filing date of the prior application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gangadhar et al (US Patent Application Pub. No. 2019/0272331 A1) hereinafter Gangadhar, in view of Fenoglio et al (US Patent Application Pub. No. 2015/0074679 A1) hereinafter Fenoglio.
Regarding claims 1, 7 and 13 Gangadhar teaches:
A non-transitory computer-readable recording medium storing a service management program that causes a computer to execute a process, the process comprising: acquiring a first input load indicating an amount of inputs received by a service at a first point in time, the service being implemented by containers, (see Fig. 1B and [0014],[0026], Gangadhar shows a system for scaling ecosystems based on input load characteristics and providing service isolation in multi-tenant environments, used for providing services such as enterprise social networking services, customer relationship management services and other database management services (a service management program), Fig. 2A item 201 and [0077] shows each ecosystem  is made of a nodes grouped into different subsystems, where each subsystem may process a specific aspect of the overall processing that needs to be done to provide one or more services, Fig. 3A and [0084]-[0086] shows a manager node to identify an input load of an ecosystem which is used to scale-up or scale-down the ecosystem based on input load characteristics, where input load is a measure of work or a workload submitted to a particular ecosystem instance, such as a number of inputs and outputs or system accesses during a given period of time or at a particular time instant (an amount of inputs received by a service at a first point in time)
the service being implemented by containers (see [0062], Gangadhar shows the various ecosystems may be implemented using virtualization infrastructure as individual VMs, execution/application containers e.g., Docker™ containers, sandboxes, or the like that run on top of the virtualization infrastructure (implemented by containers)
Gangadhar does not explicitly show:
identifying first numbers of the containers corresponding to the first input load by referring to a storage unit that stores information where a second input load is associated with second numbers of the containers, the second input load indicating an amount of inputs received by the service when a response time of the service is reduced by increasing numbers of the containers to the second numbers of the containers in each of second points in time prior to the first point in time; and
 increasing the numbers of containers to the first numbers of the containers
Fenoglio shows:
identifying first numbers of the containers corresponding to the first input load by referring to a storage unit that stores information where a second input load is associated with second numbers of the containers, the second input load indicating an amount of inputs received by the service when a response time of the service is reduced by increasing numbers of the containers to the second numbers of the containers in each of second points in time prior to the first point in time;  (see Fig. 1 and [0001], [0024],[0025], Fenoglio shows a system for dynamically scaling-out or scaling-in the infrastructure capacity in response to an application load demand change, where applications/classes are represented as groups of one or more VMs instantiated to process the incoming client requests and includes, system includes an auto-scaler controller and a workload monitor to ensure that the incoming load of client requests is evenly distributed over the VMs on a per application class basis, [0144] ]0145] shows the auto-scaler/dynamic scaling module provides, for each application class, an estimation of the number of VMs that are to be instantiated depending on the normalized input load (identifying first numbers of the containers corresponding to the first input load.. a second input load associated with second numbers of the containers), Table I shows storing the number of resources/VMs, the request arrival rate, response time etc. for each application class (by referring to a storage unit that stores information), [0088] shows auto-scaler may scale-out to satisfy the increasing demand and, at the same time, reduce the local response time adding more VMs (response time of the service is reduced by increasing numbers of the containers)
increasing the numbers of containers to the first numbers of the containers (see [0072], Fenoglio shows when the input loads increase, more requests are queued and the response time increases and the auto-scaler increases the number of VMs instantiated so that the local flow remains constant, where the control algorithms are designed to reach a global equilibrium subject to the maximum allowable response time in the SLA (increasing the numbers of containers to the first numbers of the containers)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gangadhar to incorporate the teaching of Fenoglio such that the system includes an auto-scaler/dynamic scaling estimator module which provides an estimation of the number of VMs or containers that are to be instantiated depending on the normalized input load, and when the response time increases the auto-scaler increases the number of VMs instantiated so that the local flow remains constant (Gangadhar [0062[ shows the ecosystems may be implemented using individual VMs or containers e.g., Docker™ containers). Doing so would make the system more secure/lower operating cost since the system would be able to perform an intelligent scaling-out/in mechanism where the cost can be minimized by reducing over provisioning and system performance can be maintained.

Regarding claims 2 and 8 Gangadhar modified by Fenoglio teaches medium and device of claims 1,7
Gangadhar does not explicitly show:
The non-transitory computer-readable recording medium according to claim 1, wherein the identifying includes identifying, as the first numbers of the containers, third numbers of the containers corresponding to a third input load, which is equal to the first input load among the second input loads, from among the second numbers of the containers.
Fenoglio shows:
The non-transitory computer-readable recording medium according to claim 1, wherein the identifying includes identifying, as the first numbers of the containers, third numbers of the containers corresponding to a third input load, which is equal to the first input load among the second input loads, from among the second numbers of the containers (see [0144] [0145],[0072], Fenoglio shows the auto-scaler/dynamic scaling module provides an estimation of the number of VMs that are to be instantiated depending on the normalized input load (identifying third numbers of the containers corresponding to a third input load), Table I shows the stored information includes the number of resources/VMs/containers, request arrival rate and response time for each application class, and the auto-scaler increases/decreases the number of VMs instantiated so that the local flow remains constant and reach a global equilibrium (a third input load, which is equal to the first input load)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gangadhar to incorporate the teaching of Fenoglio such that the system includes an auto-scaler/dynamic scaling module which monitors and stores information on the number of containers and request arrival rate/load and response time for each application class. Doing so would improve system performance since the system would be able to determine the input load and response time based on the number of containers and scale-up or down the number of containers.

Regarding claims 3 and 9 Gangadhar modified by Fenoglio teaches medium and device of claims 1,7
Gangadhar does not explicitly show:
The non-transitory computer-readable recording medium according to claim 1, wherein the identifying includes identifying, as the first numbers of the containers, third numbers of the containers corresponding to a third input load, which is closest to the first input load among the second input loads, from among the second numbers of the containers.
Fenoglio shows:
The non-transitory computer-readable recording medium according to claim 1, wherein the identifying includes identifying, as the first numbers of the containers, third numbers of the containers corresponding to a third input load, which is closest to the first input load among the second input loads, from among the second numbers of the containers. (see [0144] [0145] Fenoglio shows the auto-scaler/dynamic scaling module provides an estimation of the number of VMs that are to be instantiated depending on the normalized input load (identifying third numbers of the containers corresponding to a third input load), Table I shows the stored information includes the number of resources/VMs/containers, request arrival rate and response time for each application class, and the auto-scaler increases/decreases the number of VMs instantiated so that the local flow remains constant and reach a global equilibrium (third input load, which is closest to the first input load among the second input loads, from among the second numbers of the containers)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gangadhar to incorporate the teaching of Fenoglio such that the system includes an auto-scaler/dynamic scaling module which monitors and stores information on the number of containers and request arrival rate/load and response time for each application class. Doing so would improve system performance since the system would be able to determine the input load and response time based on the number of containers and scale-up or down the number of containers.

Regarding claims 4 and 10 Gangadhar modified by Fenoglio teaches medium and device of claims 1,7
Gangadhar shows:
The non-transitory computer-readable recording medium according to claim 1, the process further comprising: increasing the numbers of the containers to the first numbers of the containers when a response time of the service at the first point in time is greater than a first threshold value; and decreasing the numbers of the containers to the first numbers of the containers when the response time of the service is less than a second threshold value less than the first threshold value (see [0015],[0087]-0091], Gangadhar shows various indicators may be defined for identification of an input load characteristics and different thresholds, such as a low and high warning thresholds, may be defined based on the indicators, if the thresholds are breached or reached, an auto-scale process may be triggered to scale up or scale down the nodes in a given subsystem (increasing the numbers of the containers… decreasing the numbers of the containers)

Regarding claims 5 and 11 Gangadhar modified by Fenoglio teaches medium and device of claims 1,7
Gangadhar does not explicitly show:
The non-transitory computer-readable recording medium according to claim 1, the process further comprising: storing the numbers of the containers that have been increased and the first input load in the storage unit in association with each other.
Fenoglio shows:
The non-transitory computer-readable recording medium according to claim 1, the process further comprising: storing the numbers of the containers that have been increased and the first input load in the storage unit in association with each other (seeTable I and  [0144] [0145],[0072], Fenoglio shows the auto-scaler provides an estimation of the number of VMs that are to be instantiated depending on the normalized input load using the information stored, Table I shows the stored information includes the number of resources/VMs (numbers of the containers), request arrival rate (first input load) and response time for each application class)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gangadhar to incorporate the teaching of Fenoglio such that the system includes an auto-scaler module which monitors and stores information on the number of containers and request arrival rate/load and response time for each application class. Doing so would improve system performance since the system would be able to determine the input load and response time based on the number of containers and scale-up or down the number of containers.

Regarding claims 6 and 12 Gangadhar modified by Fenoglio teaches medium and device of claims 1,7
Gangadhar shows:
The non-transitory computer-readable recording medium according to claim 1, wherein the service is a social networking service (SNS), electronic commerce, Internet banking, or online gaming (see [0014],[0026], Gangadhar shows the system is used for providing services such as enterprise social networking services, customer relationship management services and other database management services (service is a social networking service (SNS))

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJAN PANT whose telephone number is (571)270-5946.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /KEVIN T BATES/ Supervisory Patent Examiner, Art Unit 2458                                                                                                                                                                                                                                                                                                                                                                                                               
RANJAN PANT
Examiner
Art Unit 2458 

/RP/